MEMORANDUM OPINION
                                        No. 04-11-00373-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

                                        Brijido A. MUNOZ,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR1044B
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2011

DISMISSED FOR WANT OF JURISDICTION

           On May 31, 2011, the State filed a notice of appeal asserting that the trial court had

granted Munoz’s motion to suppress evidence. On the same day, this court granted the State’s

motion to stay the proceedings in the underlying case pending the disposition of the appeal. On

July 25, 2011, the State filed a motion to abate this appeal and remand this case to the trial court

for it to clarify its order on Munoz’s motion to suppress evidence. On August 11, 2011, the trial

court filed a response to the State’s motion to abate the appeal. The trial court stated that Munoz
                                                                                 04-11-00373-CR


had filed a motion to suppress two statements, and the court unambiguously stated that it denied

Munoz’s motion to suppress evidence.

       “The plain language of Article 44.01(a)(5) clearly limits the State’s right to appeal to

orders granting motions to suppress evidence.” State v. Cowsert, 207 S.W.3d 347, 351 (Tex.

Crim. App. 2006) (emphasis added); see TEX. CODE CRIM. PROC. ANN. art. 44.01(a) (West

2006). Because the trial court has unambiguously stated that the motions to suppress were

denied, this court lacks jurisdiction to hear the appeal. See Dahlem v. State, 322 S.W.3d 685,

691 (Tex. App.—Fort Worth 2010, pet. ref’d) (“An order . . . denying a motion to suppress is not

an ‘appealable order;’ it is an interlocutory ruling that is not appealable absent statutory

authority.”). Therefore, we dismiss this appeal for want of jurisdiction. See TEX. CODE CRIM.

PROC. ANN. art. 44.01 (West 2006); Cowsert, 207 S.W.3d at 351.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-